DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-6, 9-12, and 15-19 are pending in the application.  Claims 7, 8, 13, and 14 have been cancelled.
Amendments to the claims 1, 9, 11, 12, and 15-17, filed on 4 April 2022, have been entered in the above-identified application.

Response to Arguments
Applicants' arguments in the response filed 4 April 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.

Applicants argue that it is critical for the invention of Spangler that the tapered polymer interlayer have a refractive index of at least 1.480, as stipulated by the claims of Spangler (claim 1).  Wherein, the disclosure of Spangler indicating that by using the same interlayer polymer composition as applicants' claimed invention would result in a refractive index that is less than the required 1.480 of Spangler, rendering it unsatisfactory for its intended purpose.  The examiner respectfully disagrees.  In the instant case, a person having ordinary skill in the art at the time the invention of Spangler, would have known of a polymer interlayer with the same composition as applicants merely through the disclosure presented by Spangler alone.  As such, a person of ordinary skill in the art, looking at Spangler, would have sufficient motivation to have used the same interlayer polymer as applicants as taught by Spangler.  (Furthermore, Spangler recites that the interlayer should have a refractive index of at least about 1.480 ([0011] of Spangler), the refractive index of the polymer interlayer with the same composition as applicants is disclosed as being from 1.478 to 1.466 (Table 4 and [0150]-[0153] of Spangler), which are well within the range of "about 1.480".)

Applicants go on to argue that having "an average rate of change in partial wedge angle" of "1% or more and 10% or less" is critical to an employed process when preparing laminated glass using an interlayer film, "[f]rom the viewpoint of ... suppressing double images in laminated glass more effectively." ([0080] of the published application).  Whereby the claimed "average rate of change in partial wedge angle" being an aspect of the product-by-process limitation, would imply that the product-by-process limitation is in fact critical for imparting the property of suppressing double images in laminated glass.  Applicants further pointing out that suppression of the "average rate of change in partial wedge angel" is actually based upon the interlayer film and the second glass plate being in contact with each other at separated three or more points in a region from the position of the one end to the other end of the interlayer film, after the third step and before the third step (see Tables 1 to 3 of the published disclosure); said contact conditions being significant in attaining the claimed "1% or more and 10% or less" average rate of change in partial wedge angle.  The examiner respectfully disagrees.  Firstly, in response to applicants' argument that the references fail to show certain features of applicants' invention, it is noted that the features upon which applicant relies (i.e., "contact conditions") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Secondly, regarding applicants' showing of criticality.  MPEP §716.02(b) states that the burden is on applicant to establish "the differences in results are in fact unexpected and unobvious and of both statistical and practical significance".  See MPEP §716.02(b)(I).  In the instant case, while the applicants present data showing that the number of contact points affects the recited "average rate of change in partial wedge angle" and presence of double images.  It only presents data with regards to interlayer films having minimum thickness of 800 µm and maximum thickness of 1200 µm (see Tables 1 to 3 of published disclosure).  The claimed invention as presented does not specify this criteria and as such covers interlayers with minimum and maximum thicknesses outside the specified range for which the data is presented.  As such, applicants fail to provide sufficient data as to support the criticality of the either the product-by-process limitations and/or the criticality of having "1% or more and 10% or less" of an average rate of change in partial wedge angle.  Furthermore, it is unclear as to what would constitute a "contact point" with regards to the applicants invention,
Therefore, in light of applicants arguments, it is the decision of the examiner that the rejections made of record are still valid.



New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Specification
The abstract of the disclosure is objected to because it exceeds the allotted maximum of 150 words.  Correction is required.  See MPEP §608.01(b).

The disclosure is objected to because of the following informalities: 
With regards to the published disclosure:  Paragraph [0275] recites "1Aa.  Portion having sectional shape in thickness direction of rectangular shape"; for clarity, recommend correcting this to read as "1Aa.  Portion of the first layer (1A) having sectional shape in thickness direction of rectangular shape"
With regards to the published disclosure:  Paragraph [0276] recites "1Ab.  Portion having sectional shape in thickness direction of rectangular shape"; for clarity, recommend correcting this to read as "1Ab.  Portion of the first layer (1A) having sectional shape in thickness direction of rectangular shape"
With regards to the published disclosure:  Paragraph [0283] recites "11Aa.  Portion having sectional shape in thickness direction of rectangular shape"; for clarity, recommend correcting this to read as "11Aa.  Portion of the interlayer film (11A) having sectional shape in thickness direction of rectangular shape"
With regards to the published disclosure:  Paragraph [0284] recites "11Ab.  Portion having sectional shape in thickness direction of rectangular shape"; for clarity, recommend correcting this to read as "11Ab.  Portion of the interlayer film (11A) having sectional shape in thickness direction of rectangular shape"
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "11Aa" and "1Aa" in Figure 2 have both been used to designate a "Portion having sectional shape in thickness direction of rectangular shape".  
Reference characters "11Ab" and "1Ab" in Figure 2 have both been used to designate a "Portion having sectional shape in thickness direction of rectangular shape".  

The drawings are objected to because Figure 1(a) and Figure 2(a) both have indicating lines directed to the same parts of the figures.  For clarity recommend correcting the drawings to indicate more precisely what each feature is supposed to represent.  (To expedite examination, some example replacement drawings are given below.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1(a) (left) and Figure 3 (right).  These are only representative of proposed replacement drawings as to clarify and correct for labeling objections to the figures.
The drawings are objected to because Figure 1(b) shows a trapezoid within a rectangle, it is unclear from the drawings and disclosure as to what aspect of the invention (if any) it is supposed to pertain to.  
The drawings are objected to because Figure 2(b) shows a trapezoid within a rectangle, it is unclear from the drawings and disclosure as to what aspect of the invention (if any) it is supposed to pertain to.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claims 1-6, 9-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler et al. (US 2016/0168353 A1) in view of Kitano et al. (US 2013/0323517 A1).
Regarding Claim 1:  Spangler discloses a tapered interlayer between two sheets of glass, the tapered interlayer comprising at least one polymer layer comprising a poly(vinyl acetal) resin and at least one plasticizer, the polymer layer having a refractive index of at least about 1.480 ([0003], [0011], and [0131] of Spangler).  Spangler also discloses that the tapered interlayer has to opposing ends with one end being thicker than the other, and that the tapered zone is entirely of a variable angle zone having a curved thickness profile (figures 5 to 7, 8B, [0019], and [0125] of Spangler).  It is also disclosed by Spangler that the polymer interlayer is formed of a poly(vinyl acetal) resin formed by acetalizing polyvinyl alcohol with an aldehyde (e.g. n-butyraldehyde and isobutyraldehyde), and of a plasticizer (e.g. triethylene glycol di-2-ethylhexanoate and triethylene glycol di-2-ethylbutyrate) ([0037], [0044], [0045], [0069], [0089], and [0150]-[0153] of Spangler).  Specifically, Spangler provides for --a laminated glass, comprising: a first glass plate; a second glass plate; and an interlayer film part being arranged between the first glass plate and the second glass plate, the interlayer film part being formed of an interlayer film for laminated glass, the interlayer film comprising one end, and the other end being at the opposite side of the one end, the other end having a thickness larger than that of the one end in the interlayer film, the thickness of the interlayer film not increasing evenly from one end to the other end, the interlayer film containing a combination of (1) a polyvinyl acetal resin consisting of a polyvinyl acetal resin (X) which is obtained by acetalizing polyvinyl alcohol with an aldehyde, the aldehyde consisting of at least one of n-butyraldehyde and isobutyraldehyde; and (2) a plasticizer consisting of at least one of triethylene glycol di-2-ethylhexanoate and triethylene glycol di-2-ethylbutyrate--.
Spangler discloses the claimed laminated glass, but does not explicitly recite --an average rate of change in partial wedge angle determined by the following formula (X) being 1% or more and 10% or less--.  However, Spangler does disclose a continuously varying wedge angle ([0125] of Spangler), as such it will have some resulting average rate of change in partial wedge angle.  Therefore, it would have been obvious to have changed the shape of the wedge angle to have an average rate of change in partial wedge angle as claimed, since such a modification would have involved a mere change in shape of the wedge angle.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).  (In the instant case, the "average rate of change in partial wedge angle" is a product-by-process based limitation.  While applicant attempted to show the criticality of the claimed feature, it was deemed unpersuasive.  As such, any limitations pertaining to said "average rate of change in partial wedge angle are considered taught by Spangler.)
Spangler fails to disclose that both the first glass plate and the second glass plate --have a thickness of 2 mm and being a float plate glass in accordance with JIS 3202-2011--.
Kitano discloses a laminate glass comprising float glass plates ([0118] of Kitano), wherein the thickness of each plate can be from 1 mm to 5 mm in thickness ([0119] of Kitano); which is sufficiently specific to anticipate the claimed thickness of 2 mm.  See MPEP §2131.03(II).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the glass plates of Kitano with the laminated glass of Spangler in order to have a first glass plate and a second glass plate that --have a thickness of 2 mm and are float plate glass in accordance with JIS 3202-2011--.  One of ordinary skill in the art would have been motivated to have incorporated the glass plates of Kitano with the laminated glass of Spangler, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
(In the instant case, claim 1 recites on lines 12 to 42 the product-by-process limitation.  Spangler in view of Kitano discloses the same product as that of the instant invention (see above).  See MPEP §2113.)
Regarding Claim 2:  Spangler in view of Kitano discloses that a maximum value of the rate of change in partial wedge angle determined by the formula (X) is 15% or less, provided that each partial wedge angle is measured at each point of every 10 mm interval in a second region from a position of 40 mm from the one end toward the other end, to a position of 40 mm from the other end toward the one end of the interlayer film.  (In the instant case, the limitation is a product-by-process limitation which imparts no structure to the final product (as disclosed above).  See MPEP §2113.)
Regarding Claim 3:  Spangler in view of Kitano discloses that the interlayer film is an interlayer film for laminated glass in which the interlayer film and the second glass plate are in contact with each other at two or more separated points in a region from the position of the one end of the interlayer film to the middle position between the one end and the other end, after the third step and before the fourth step in obtaining an interlayer film finally pressure-bonded through the first, second, third, fourth and fifth steps in this order.  (In the instant case, the limitation is a product-by-process limitation which imparts no structure to the final product (as disclosed above).  See MPEP §2113.)
Regarding Claim 4:  Spangler in view of Kitano discloses that the interlayer film is an interlayer film for laminated glass in which the interlayer film and the second glass plate are in contact with each other at three or more separated points in a region from the position of the one end to the position of the other end of the interlayer film, after the third step and before the fourth step in obtaining an interlayer film finally pressure-bonded through the first, second, third, fourth and fifth steps in this order.  (In the instant case, the limitation is a product-by-process limitation which imparts no structure to the final product (as disclosed above).  See MPEP §2113.)
Regarding Claim 5:  Spangler in view of Kitano discloses the claimed laminated glass, but does not explicitly recite that --the interlayer film has a layer having a modulus of elasticity G' at 23°C of 4 MPa or more--.  However, the interlayer of Spangler is of the same material produced by the same process as applicants (i.e. the interlayer film containing a combination of (1) a polyvinyl acetal resin consisting of a polyvinyl acetal resin (X) which is obtained by acetalizing polyvinyl alcohol with an aldehyde, the aldehyde consisting of at least one of n-butyraldehyde and isobutyraldehyde; and (2) a plasticizer consisting of at least one of triethylene glycol di-2-ethylhexanoate and triethylene glycol di-2-ethylbutyrate; see ([0037], [0044], [0045], [0069], [0089], [0131]-[0132] and [0150]-[0153]) of Spangler and ([0128], [0130], [0133], [0134], [0149]-[0158]) of the published specification).  Therefore, it is the decision of the Examiner that the layer of the interlayer film of Spangler inherently possesses a modulus of elasticity G' at 23°C of 4 MPa or more.  See MPEP §2112.
Regarding Claim 6:  Spangler in view of Kitano discloses the claimed laminated glass, but does not explicitly recite that --the interlayer film has a layer having a modulus of elasticity G' at 23°C of 4 MPa or more as a surface layer--.  However, the interlayer of Spangler is of the same material produced by the same process as applicants (i.e. the interlayer film containing a combination of (1) a polyvinyl acetal resin consisting of a polyvinyl acetal resin (X) which is obtained by acetalizing polyvinyl alcohol with an aldehyde, the aldehyde consisting of at least one of n-butyraldehyde and isobutyraldehyde; and (2) a plasticizer consisting of at least one of triethylene glycol di-2-ethylhexanoate and triethylene glycol di-2-ethylbutyrate; see ([0037], [0044], [0045], [0069], [0089], [0131]-[0132] and [0150]-[0153]) of Spangler and ([0128], [0130], [0133], [0134], [0149]-[0158]) of the published specification).  Therefore, it is the decision of the Examiner that the layer of the interlayer film of Spangler inherently possesses a modulus of elasticity G' at 23°C of 4 MPa or more as a surface layer.  See MPEP §2112.
Regarding Claim 9:  Spangler in view of Kitano discloses that a content of the plasticizer in the interlayer film is 5 parts by weight or more and 120 parts by weight or less, relative to 100 parts by weight of the polyvinyl acetal resin in the interlayer film ([0042] of Spangler); which overlaps the presently claimed range of --25 parts by weight or more and 45 parts by weight or less--.  Spangler differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Spangler, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 10:  Spangler in view of Kitano discloses that the interlayer film comprises: a first layer; and a second layer arranged on a first surface side of the first layer ([0132] and [0156] of Spangler).
Regarding Claim 11:  Spangler in view of Kitano discloses that the first layer contains a polyvinyl acetal resin consisting of the polyvinyl acetal resin (X), the second layer contains a polyvinyl acetal resin consisting of the polyvinyl acetal resin (X), and a content of a hydroxyl group of the polyvinyl acetal resin in the first layer is lower than a content of a hydroxyl group of the polyvinyl acetal resin in the second layer (Tables 2 to 5, 7, and [0041] of Spangler).
Regarding Claim 12:  Spangler in view of Kitano discloses that the first layer contains a polyvinyl acetal resin consisting of the polyvinyl acetal resin (X), the second layer contains a polyvinyl acetal resin consisting of the polyvinyl acetal resin (X), the first layer contains a plasticizer consisting of at least one of triethylene glycol di-2-ethylhexanoate and triethylene glycol di-2-ethylbutyrate, the second layer contains a plasticizer consisting of at least one of triethylene glycol di-2-ethylhexanoate and triethylene glycol di-2-ethylbutyrate, and a content of the plasticizer in the first layer relative to 100 parts by weight of the polyvinyl acetal resin in the first layer is larger than a content of the plasticizer in the second layer relative to 100 parts by weight of the polyvinyl acetal resin in the second layer (Tables 2 to 5, 7, 10, [0041], [0151]-[0153], and [0162]-[0164] of Spangler).
Regarding Claim 15:  Spangler in view of Kitano discloses that the polyvinyl acetal resin in the interlayer film consists of a polyvinyl butyl resin (X1) which is obtained by acetalizing polyvinyl alcohol with an aldehyde, the aldehyde consisting of at least one of n-butyraldehyde and isobutyraldehyde ([0045] of Spangler).
Regarding Claim 16:  Spangler in view of Kitano discloses that the polyvinyl acetal resin in the interlayer film consists of a polyvinyl butyral resin (X2) which is obtained by acetalizing polyvinyl alcohol with an aldehyde, the aldehyde consisting of n-butyraldehyde ([0045] of Spangler).
Regarding Claim 17:  Spangler in view of Kitano discloses that the plasticizer in the interlayer film consists of triethylene glycol di-2-ethylhexanoate ([0044] of Spangler).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler et al. (US 2016/0168353 A1) in view of Kitano et al. (US 2013/0323517 A1) as applied to claim 1 above, and further in view of Oota et al. (WO 2016/052422 A1) (citations pertain to English language equivalent US 2017/0274630 A1).
Spangler in view of Kitano is relied upon as stated above.
Regarding Claim 18:  Spangler in view of Kitano discloses the claimed laminated glass wherein the interlayer film contains an ultraviolet ray screening agent ([0058] of Spangler).
Spangler in view of Kitano fails to disclose that the ultraviolet ray screening agent comprising --at least one selected from the group consisting of platinum particles, platinum particles coated with silica, palladium particles, and palladium particles coated with silica--.
Oota discloses an interlayer film and laminated glass wherein the interlayer film comprises an ultraviolet ray screening agent comprising at least one selected from the group consisting of platinum particles, platinum particles coated with silica, palladium particles, and palladium particles coated with silica ([0134] of Oota)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the ultraviolet ray screening agent of Oota as the ultraviolet ray screening agent in the interlayer film of Spangler in view of Kitano in order to have --an ultraviolet ray screening agent comprising at least one selected from the group consisting of platinum particles, platinum particles coated with silica, palladium particles, and palladium particles coated with silica--.  One of ordinary skill in the art would have been motivated to have incorporated the ultraviolet ray screening agent of Oota as the ultraviolet ray screening agent in the interlayer film of Spangler in view of Kitano, from the stand-point of preventing the reduction of visible light transmittance over a long period of time ([0131] of Oota).
Regarding Claim 19:  Spangler in view of Kitano and Oota discloses that the ultraviolet screening agent further comprises a metal oxide, a surface of the metal oxide being coated with an insulating metal oxide, a hydrolyzable organosilicon compound, or a silicone compound ([0136] of Oota).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781